           Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 1 of 30



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 VISION MAKERS, INC., a Pennsylvania               :
 corporation; NAJJAA BEN ABDULLAH                  : CIVIL ACTION NO. 2:20-cv-6224
 MUHAMMAD, also known as HENRY R.                  :
 HANEY, an individual; and THE                     :
 HONORABLE PETER F. ROGERS (RET.),                 :
 an individual,                                    :
                                                   :
                        Plaintiffs,                : JURY TRIAL DEMANDED
                                                   :
         v.                                        :
                                                   :
 WALMART INC., a Delaware corporation;             :
 and DOES 1-10, inclusive,                         :
                                                   :
                        Defendants.                :
                                                   :
                                                   :

       Plaintiffs Vision Makers, Inc., Henry R. Haney, and Peter F. Rogers, through the undersigned

counsel, allege the following against the Defendants named herein:

                                         INTRODUCTION

   1. This matter concerns the blatant appropriation and infringement of an extraordinary

copyrighted lithograph of the great boxer and humanitarian Muhammad Ali.

   2. Plaintiffs, independent Black photographers who developed a personal relationship with Ali

in the 1970s, created their copyrighted lithograph with Ali’s blessing, using their personally

authorized photo of Ali taken shortly before his 1980 fight with Larry Holmes.

   3. Defendant Walmart Inc., independently and through its recent acquiree Art.com, Inc.,

brazenly claimed this image and lithograph as its own; disregarded Plaintiffs’ ownership of the

image; and sold and displayed the lithograph over the internet.

   4. Despite being put on notice by Plaintiffs in 2018, and repeatedly thereafter, Walmart and
            Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 2 of 30



Art.com persisted with this wrongful conduct. Walmart continued to include Plaintiffs’ lithograph

on its websites, all the while ignoring the fact that Plaintiffs had created and copyrighted the work

that they claimed as their own.

    5. Plaintiffs therefore have no choice but to bring this action seeking redress for the willful and

offensive conduct of Walmart and Art.com.

                                   JURISDICTION AND VENUE

    6. The Court has subject matter jurisdiction over this action for the infringement of a United

States copyright pursuant to 17 U.S.C. § 501 et seq. and 28 U.S.C. §§ 1331 and 1338(a).

    7. The Court has personal jurisdiction over Defendant Walmart Inc. because, on information

and belief, Defendant qualifies as a foreign corporation under the laws of the Commonwealth of

Pennsylvania, 42 Pa.C.S. § 5301(a)(2)(i). In addition, Walmart regularly conducts business in

Pennsylvania and in this District by, inter alia, selling and licensing products throughout the

Commonwealth of Pennsylvania. Further, the wrongful conduct at issue, which constitutes copyright

infringement, has occurred in this District and has caused Plaintiffs to suffer harm in this District.

    8. Venue in this district is proper pursuant to 28 U.S.C. §§ 1391 because, inter alia, Defendant

Walmart is doing business in this District, and Defendant’s acts or omissions giving rise to this

lawsuit, as well as substantial injury to Plaintiffs, have occurred and will continue to occur in

interstate commerce, in the Commonwealth of Pennsylvania, and in this District. Venue is also

proper pursuant to 28 U.S.C. § 1400(a) because, inter alia, Defendant resides in and/or can be found

in this District.




                                                    2
           Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 3 of 30



                                              PARTIES

    9. Vision Makers, Inc. (“Vision Makers”) is a Pennsylvania corporation with its principal place

of business at 715 Yale Road, Bala Cynwyd, Pennsylvania 19004.

    10. Henry R. Haney (“Haney”) and Peter F. Rogers (“Rogers”) are individuals domiciled in

Maryland and Florida, respectively. Haney and Rogers are, and have always been, Vision Makers’

sole shareholders. Vision Makers, Haney and Rogers are referred to collectively herein as

“Plaintiffs.”

    11. Walmart Inc. is a Delaware corporation with its principal place of business at 702 Southwest

8th Street, Bentonville, Arkansas 72716 (“Walmart”).

    12. In or about February 2019, Walmart acquired all assets and United States operations of

Art.com, Inc. (“Art.com”), and is liable for the prior conduct of Art.com, Inc. as alleged herein.

Walmart has been and continues to operate as a continuation of Art.com, Inc.

    13. Plaintiffs are unaware of the true names and capacities of Does 1 through 10, and therefore

sue these defendants by these fictitious names. Plaintiffs will amend this complaint to allege the Doe

Defendants’ true names and capacities when they become known to Plaintiffs.

    14. On information and belief, in performing the acts or omissions described in this Complaint,

Defendant Walmart Inc. and Does 1 through 10 (collectively, “Defendants”) were acting as the

principal, representative, agent, employee or alter ego of each other and were acting within the scope

of such agency or employment to commit the acts alleged herein. Each Defendant sued herein aided

and abetted the other with the intent that each would be successful in their mutual endeavors. Each

Defendant contributed to Plaintiffs’ damages and the statutory violations alleged herein.




                                                   3
            Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 4 of 30



                                           ALLEGATIONS

Plaintiffs’ Creation, Copyrighting, and Distribution of the Ali Copyrighted Lithograph Poster

     15. During the 1980s, Plaintiffs Rogers and Haney became acquainted with the famed boxer,

activist, and philanthropist Muhammad Ali (“Ali”). Plaintiffs Rogers and Haney were frequent

visitors to Ali’s Deer Lake training camp in the Pocono Mountains and, after developing a friendship

with Ali, were permitted to photograph Ali during his training sessions. Plaintiff Haney was, and is,

a professional photographer and videographer.

     16. On October 1, 1980, Plaintiff Haney was an invited guest inside Muhammad Ali’s Caesar’s

Palace Suite during an ABC worldwide televised prefight interview conducted from New York by

Ted Koppel. Plaintiff Haney captured a still photograph of Ali within the confines of Ali’s Suite

during the referenced broadcast (“the Subject Photograph”). In the Subject Photograph, Ali is

holding up four fingers, signifying his intention to defeat Holmes and capture the Heavyweight

crown for an unprecedented fourth time. (Neither came to fruition: Ali lost the fight, and fought one

more time before retiring.)

     17. Plaintiffs Haney and Rogers featured this Subject Photograph in an originally created and

designed lithographic poster (the “Copyrighted Lithographic Poster”). The Copyrighted Lithographic

Poster contains at least five original component parts: (1) the Subject Photograph; (2) the title,

namely “ALI” repeated six times in blue block letters of increasing size, overlaying the Subject

Photograph; (3) the quote “I SHALL RETURN” beneath the Subject Photograph; (4) sixty boxing

gloves with each glove signifying one of Ali’s fights and detailing the opponent, date, location, and

result; and (5) a legend explaining that the gold-colored gloves marked with an asterisk signify a

championship fight. An image of the Copyrighted Lithographic Poster is attached hereto as Exhibit

A.

                                                    4
             Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 5 of 30



   18. On Wednesday, November 12, 1980, Plaintiff Rogers flew to Los Angeles, California and

was received as an invited guest to Muhammad Ali’s then Hancock Park residence. Plaintiff Rogers,

on behalf of himself and Plaintiff Haney, obtained Ali’s permission in a signed writing to use the

October 1, 1980 photograph captured by Plaintiff Haney together with Ali’s name in connection with

the Copyrighted Lithographic Poster, and the right to sell the Copyrighted Lithographic Poster in the

United States and internationally. In 1980, Plaintiff Rogers was a licensed Pennsylvania attorney and

on December 31, 2015, retired during his second ten-year commission as a judge on the Philadelphia

Court of Common Pleas. Currently, Plaintiff Rogers is a professional fine arts photographer.

   19. In December 1980, Plaintiffs Haney and Rogers applied to obtain copyright registration for

the Copyrighted Lithographic Poster, as joint authors, on behalf of Vision Makers, Inc., a

Pennsylvania corporation of which Haney and Rogers have at all times been the sole shareholders.

   20. Plaintiffs Haney and Rogers, on behalf of Vision Makers, own the copyright in the

Copyrighted Lithographic Poster, entitled “ALI ALI ALI ALI ALI ALI,” which was registered with

the United States Copyright Office on December 8, 1980 with the Registration Number VA 63-797.

Plaintiffs are the sole owners of the exclusive rights in the Copyrighted Lithographic Poster. A true

and correct copy of the Certificate of Copyright Registration at issue in this case is attached hereto as

Exhibit B.

   21. During the 1980s, Plaintiffs offered for sale and sold the Copyrighted Lithographic Poster.

The Copyrighted Lithographic Poster also contains a copyright registration notice, indicating the

year of registration (1980), identifying Vision Makers, Inc., and listing an address for Vision Makers,

Inc. in Pennsylvania.

   22. Plaintiffs are not currently offering for sale or selling the Copyrighted Lithographic Poster.



                                                    5
             Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 6 of 30



                 Defendants’ Unauthorized Use, Display, Reproduction, and Sale
                             of the Copyrighted Lithograph Poster

   23. On or about July 30, 2018, Plaintiffs discovered that Art.com was using, displaying,

reproducing, distributing, and selling the Copyrighted Lithographic Poster for commercial purposes

and without Plaintiffs’ permission.

   24. On or about July 30, 2018, Art.com was displaying and offering for sale the Copyrighted

Lithographic Poster on its websites including Art.com, AllPosters.com, and WorkspaceArt.com.

Screenshots from those websites showing the Copyrighted Lithographic Poster embedded therein are

attached hereto as Exhibit C.

   25. In or around November 2018, Plaintiffs confronted Art.com regarding its blatant

infringement of Plaintiffs’ copyright.

   26. On information and belief, Art.com nevertheless continued to use, display, reproduce and

distribute the Copyrighted Lithographic Poster on and through these and other websites. In addition,

Art.com’s conduct caused Plaintiffs’ copyrighted work to be displayed on Pinterest. Screenshots

capturing this continuing infringement are attached hereto as Exhibit D.

   27. Plaintiffs informed Art.com of its continuing infringement again in January 2019. Yet, on

information and belief, Walmart, after acquiring Art.com, continued to use, display, reproduce, and

distribute the Copyrighted Lithographic Poster on and through its various websites. A December 9,

2019 screen shot offering the Copyrighted Lithographic Poster for sale on Walmart.com is attached

hereto as Exhibit E. Indeed, as recently as August 26, 2020, a search via Google Images returned

Walmart-created images of the Copyrighted Lithographic Poster. This image is attached hereto as

Exhibit F.

   28. Plaintiffs never consented to or authorized Defendants’ use or continued use, display,

reproduction, distribution, or sale of the Copyrighted Lithographic Poster.
                                                   6
           Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 7 of 30



                                            COUNT ONE

                         (Copyright Infringement, 17 U.S.C. § 501 et seq.)

   29. Paragraphs 1 through 28 are incorporated by reference as if set forth in full.

   30. The Copyrighted Lithographic Poster is an original pictorial or graphic work and constitutes

copyrightable subject matter under 17 U.S.C. §§ 101 and 102.

   31. Defendants were not, and are not, licensed or otherwise authorized to distribute, transmit,

copy, reproduce, or display the Copyrighted Lithographic Poster.

   32. Defendants have infringed Plaintiffs’ copyright in the Copyrighted Lithographic Poster

through the distribution, transmission, copying, reproduction, or public display of the Copyrighted

Lithographic Poster on, among other places, Walmart.com, Art.com, AllPosters.com, and

WorkspaceArt.com.

   33. On information and belief, the infringement of Plaintiffs’ copyright by Defendants was

willful. Defendants were aware that Plaintiffs held rights in the Copyrighted Lithographic Poster

based on, among other things, the copyright notice on the Copyrighted Lithographic Poster.

Defendants’ continued distribution, transmission, copying, reproduction, public display, and use of

the Copyrighted Lithographic Poster, and Defendants’ refusal to cease distribution and display of the

Copyrighted Lithographic Poster, evidence Defendants’ willful infringement. At a minimum,

Defendants’ actions were reckless.

   34. Plaintiffs have been damaged by the willful infringement of Defendants in a sum to be

determined.

   35. On information and belief, Defendants can and may continue their infringing activities unless

restrained and enjoined. Plaintiffs’ remedy at law is not by itself adequate.



                                                   7
            Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 8 of 30



                                           COUNT TWO

          (Contributory and/or Vicarious Copyright Infringement, 17 U.S.C. § 501 et seq.)

   36. Paragraphs 1 through 35 are incorporated by reference.

   37. The Copyrighted Lithographic Poster is an original pictorial or graphic work and constitutes

copyrightable subject matter under 17 U.S.C. §§ 101 and 102.

   38. Defendants were not, and are not, licensed or otherwise authorized to distribute, transmit,

reproduce, copy, or display the Copyrighted Lithographic Poster.

   39. On information and belief, Defendants marketed and sold the Copyrighted Lithographic

Poster to individuals and entities knowing and intending that the individuals or entities would use,

reproduce, distribute, or publicly display the Copyrighted Lithographic Poster. For example, the

Art.com websites include a dedicated division, “Workspace Art for Business Buyers,” and

Defendants operate WorkspaceArt.com, both of which showcase Defendants’ products being

displayed in public settings.

   40. On information and belief, Defendants’ customers, such as these “Business Buyers,”

infringed Plaintiffs’ rights in the Copyrighted Lithographic Poster by publicly displaying, using,

reproducing, or distributing unauthorized versions of the Copyrighted Lithographic Poster without

Plaintiffs’ permission or authorization.

   41. On information and belief, Defendants knew that their customers would continue to use,

display, reproduce, or distribute the Copyrighted Lithographic Poster.

   42. On information and belief, Defendants encouraged and assisted their customers in their

infringing acts by providing customers with access to and copies of the Copyrighted Lithographic

Poster, with knowledge of the fact that Defendants had no rights to the Copyrighted Lithographic

Poster.

                                                   8
           Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 9 of 30



   43. On information and belief, Defendants could have prevented their customers from infringing

Plaintiffs’ copyright in the Copyrighted Lithographic Poster by, inter alia, removing the Copyrighted

Lithographic Poster from their websites or archives, yet Defendants failed to do so.

   44. Plaintiffs have been damaged by the vicarious and contributory infringement of Defendants

in a sum to be determined.

   45. Plaintiffs’ remedy at law is not by itself adequate to compensate it for the harm inflicted by

Defendants.

                                          COUNT THREE

                       (Digital Millennium Copyright Act, 17 U.S.C. § 1202)

   46. Paragraphs 1 through 45 are incorporated by reference in support of this claim for relief.

   47. Plaintiffs printed certain copyright management information on the Copyrighted Lithographic

Poster including, inter alia, identifying 1980 as the date of registration, identifying Vision Makers,

and listing Vision Makers’ contact information.

   48. On information and belief, the version of the Copyrighted Lithographic Poster displayed on

the Walmart/Art.com websites appears to contain Plaintiffs’ printed copyright management

information including, inter alia, identifying 1980 as the date of registration, Vision Makers, and

Vision Makers’ contact information. However, on information and belief, this information, which is

located on the lower left corner of the Copyrighted Lithographic Poster, is illegible or indecipherable

to the average website visitor.

   49. In framing the Copyrighted Lithographic Poster on its websites, and otherwise presenting the

Copyrighted Lithographic Poster for sale on these websites, Defendant lists only some of this

copyright management information, such as identifying 1980 as the date of registration. Defendant

has omitted other copyright management information, for example by failing to legibly identify

                                                   9
          Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 10 of 30



Vision Makers or any other Plaintiff as the entity holding the copyright.

   50. In addition, Art.com superimposed watermarks on the Copyrighted Lithographic Poster,

which correspond to Defendant’s various websites. For example, on Art.com, an Art.com watermark

is superimposed over the Copyrighted Lithographic Poster. On AllPosters.com, an AllPosters

watermark is superimposed over the Copyrighted Lithographic Poster.

   51. In making only some of the copyright management information from the Copyrighted

Lithographic Poster legible on the Walmart/Art.com websites, and particularly by reproducing in

legible form only select portions of that copyright management information in connection with the

display of the Copyrighted Lithographic Poster, Defendants have: (a) intentionally altered or

removed copyright management information, (b) distributed copyright management information

knowing that certain information has been removed or altered without authority of the Plaintiffs or

the law, and (c) distributed works or copies of works knowing that copyright management

information has been removed or altered without authority of Plaintiffs or the law. Moreover,

Defendants have done all of this knowing, or having a reasonable basis to know, that such actions

would induce, enable, facilitate, or conceal infringement.

   52. In addition, by including Defendants’ own watermarks on the Copyrighted Lithographic

Poster, Defendants have knowingly provided false copyright management information, and

distributed false copyright management information, intending to induce, enable, facilitate, or

conceal infringement.

   53. Plaintiffs have been damaged by Defendants’ removal and alteration of copyright

management information, as well as Defendants’ inclusion of false copyright management

information, and distribution of the same, in a sum to be determined.

   54. Plaintiffs’ remedy at law is not by itself adequate to compensate it for the harm inflicted by

                                                  10
          Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 11 of 30



Defendants.

                                              COUNT FOUR

                  (False Advertising and Unfair Competition, 15 U.S.C. § 1125)

   55. Paragraphs 1 through 54 are incorporated by reference in support of this claim for relief.

   56. Defendants were not, and are not, licensed or authorized to use the Vision Makers name in

connection with the sale or licensing of its infringing versions of the Copyrighted Lithographic

Poster.

   57. On information and belief, Defendants’ infringing version of the Copyrighted Lithographic

Poster is of inferior quality because, inter alia, Defendants’ version contains visible defects in the

reproduction of the Subject Photograph.

   58. By selling infringing, inferior versions of the Copyrighted Lithographic Poster that bear the

Vision Makers name, Defendants made materially false or misleading representations of fact

concerning the origin of the Copyrighted Lithographic Poster.

   59. Defendants’ sales of the infringing and inferior versions of the Copyrighted Lithographic

Poster in commerce were and are likely to cause confusion or mistake as to the origin, association, or

approval of the Copyrighted Lithographic Poster with Plaintiffs, or confusion or mistake as to the

characteristics and quality of these goods.

   60. Defendants’ conduct injured the Plaintiffs by, inter alia, causing consumers to associate

Plaintiffs and the Vision Makers name with inferior quality products.

   61. Defendants’ conduct is willful and deliberate.

   62. Plaintiffs have been damaged by Defendants’ false advertising, unfair competition, and

passing off in a sum to be determined.

   63. Plaintiffs’ remedy at law is not by itself adequate to compensate it for the harm inflicted by

                                                   11
          Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 12 of 30



Defendants.

                                       PRAYER FOR RELIEF

   WHEREAS, Plaintiffs pray for relief as follows:

       A. For an entry of permanent injunctive relief enjoining and restraining Defendants and their

officers, directors, agents, servants, employees, licensees and all other persons in privity or acting in

concert with them from doing any of the following: distributing, transmitting, copying, publicly

displaying, or creating derivative works of the Copyrighted Lithographic Poster;

       B. For independent awards, at Plaintiffs’ election, pursuant to 17 U.S.C. § 504, of either (1)

the actual damages suffered by Plaintiffs with respect to past infringement, plus any additional

profits of Defendants that are attributable to the infringement that are not taken into account in

computing the actual damages; or (2) statutory damages as provided by § 504(c);

       C. For a finding that the independent infringement by Defendants was willful, and for

independent awards to Plaintiffs, at their election, of statutory damages against Defendants for

willfully committing infringement as provided by 17 U.S.C. § 504;

       D. For a finding that Defendants violated the Digital Millennium Copyright Act, and for an

award to Plaintiffs, pursuant to 17 U.S.C. § 1203, of either (1) the actual damages suffered by

Plaintiffs with respect to past violations, plus any additional profits to Defendants that are

attributable to the violation that are not taken into account in computing actual damages; or (2)

statutory damages for each violation as provided by§ 1203(c)(3);

       E. For an order that Defendants account for all sales, revenues, costs and profits from their

wrongful conduct and unauthorized use of Plaintiffs’ Copyrighted Lithographic Poster, and that

Defendants pay Plaintiffs damages in an amount to be proven at trial, but including Defendants’

profits and actual damages suffered by Plaintiffs as a result of Defendants’ wrongful acts;

                                                   12
            Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 13 of 30



          F. For an award of Defendants’ profits and Plaintiffs’ damages pursuant to 15 U.S.C. § 1117;

          G. For an award of Plaintiffs’ attorneys’ fees, expenses and costs, pursuant to 17 U.S.C. §§

505 and 1203 and 15 U.S.C. § 1117;

          H. For an award to Plaintiffs of pre-and post-judgment interest;

          I. For an award to Plaintiffs of such other and further relief as the Court deems just and

proper.


                                             JURY DEMAND

          Plaintiffs hereby demand a trial by jury as to the claims in this action.




Dated: December 10, 2020                         Respectfully submitted,

                                                 /s/ Jeremy S. Spiegel
                                                 Jeremy S. Spiegel, Esq. (Atty. ID 205859)
                                                 LAW OFFICE OF JEREMY SPIEGEL
                                                 One South Broad Street, Suite 1500
                                                 Philadelphia, PA 19107
                                                 Ph:     (215) 609-3154
                                                 Fax: (215) 568-9319
                                                 Spiegel@JeremySpiegelLaw.com




                                                      13
Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 14 of 30




                   Exhibit A
25,*,1$/5(*,67(5('&23<5,*+7 9$ 3527(&7('3267(5
        Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 15 of 30
Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 16 of 30




                   Exhibit B
Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 17 of 30
Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 18 of 30
Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 19 of 30




                   Exhibit C
Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 20 of 30
Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 21 of 30




                   Exhibit D
I Shall Return', Poster Listing the Victories of Muhammad Ali, 1980 Giclee Print at AllPo... Page 1 of 3
             Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 22 of 30


  50% OFF ART PRINTS & FRAMED ART * ENDS TODAY - Discount applied to eligible items. Expires
                               1/18/2019 | View Details

                                                                                                                 0



      H O M E / / S UB J EC TS / / C OL LEC TI ON S / / B R ID G EM AN A R T



                                                                               I Shall Return', Poster Listing the Victories of M
                                                                                                      




                                                                               RELATED CATEGORIES


   ABOUT THE                                 SHIPPING AND                       Bridgeman Art
   PRODUCT                                   RETURNS
                                                                                Muhammad Ali
   This giclee print offers beautiful color accuracy on a highquality paper
   gsm that is a great option for framing with its smooth acid free surface     Famous Boxers
   Giclee French for to spray is a printing process where millions of ink
   droplets are sprayed onto the papers surface creating natural color
   transitions                                                                  Other Collections
 $47.99                                                                                         Not Available
   Item #12124857
                                                                                Boxing



https://www.allposters.com/-sp/I-Shall-Return-Poster-Listing-the-Victories-of-Muhammad... 1/18/2019
I Shall Return', Poster Listing the Victories of Muhammad Ali, 1980 Giclee Print at AllPosters.com
                             Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 23 of 30
      50% OFF ART PRINTS & FRAMED ART * ENDS TODAY - Discount applied to eligible items. Expires 1/18/2019 | View
                                                 Details
  fil_get

 Menu       Search
  Icon      Icon                                                                                                                               0

  This       A
  icon      dark-
 opens      gray
   the      magnifying
 menu       glass
            icon.

      HOME
      // SUBJECTS
      // COLLECTIONS
      // BRIDGEMAN ART




      ABOUT THE PRODUCT


      SHIPPING AND RETURNS

      This giclee print offers beautiful color
      accuracy on a highquality paper gsm that is a
      great option for framing with its smooth acid
      free surface Giclee French for to spray is a
      printing process where millions of ink
      droplets are sprayed onto the papers surface
      creating natural color transitions
 NO WATERMARK WILL APPEAR ON THE ACTUAL PRODUCT
   $47.99
      Item #12124857



https://www.allposters.com/-sp/I-Shall-Return-Poster-Listing-the-Victories-of-Muhammad-Ali-1980-Posters_i12124857_.htm[1/18/2019 9:50:31 AM]
I Shall Return', Poster Listing the Victories of Muhammad Ali, 1980 Giclee Print by | Art.... Page 1 of 2
             Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 24 of 30


                                                        50% OFF Canvas and Wood Mount*
                                                                    ENDS TODAY View Details

                   Ex: 24 X 32, Picasso, Blue Abstract, Kitchen, etc.                   Help          Live Chat         Favorites         Sign Up | Log In


          Subjects Artists Framed Art Canvas Rooms Décor Best Sellers All Art Frame My Photos For Business Sale My Art Style



                                                                                                  I Shall Return', Poster
                                                                                                  Listing the Victories of
                                                                                                  Muhammad Ali, 1980

                                                                                                     Print Size       12" x 18" (9.8" x 14.9" No B…


                                                                                                     Paper Type       Giclee Print


                                                                                                     Frame           Wood Mount
                                                                                                     Details

                                                                                                     Finished        10" x 15"
                                                                                                     Size

                                                                                                                                        Ships in 3-5 Days
                                                                                                  $103.99

                                                                                                                        Not Available

                                                                                                                  As low as $9/mo with Affirm




    About This Piece
    The Art
    I Shall Return poster listing the victories of Muhammad Ali colour litho American School th
    century Private Collection Photo Christies Images Bridgeman Images

    This collectible double-sided poster is heavier than your standard poster. The unique printing
    process creates a backside image that mirrors the front, producing a deep and life-like image.

    Product ID: 28104510140A




                                                                                We're your custom
                                                                                frame shop
                                                                                Every custom frame is hand-assembled in Lockbourne, Ohio
                                                                                by our framing experts using materials sourced from around
                                                                                the world. Your walls are waiting.




https://www.art.com/products/p28104510140-sa-i8571024/i-shall-return-poster-listing-the-... 1/18/2019
I Shall Return', Poster Listing the Victories of Muhammad Ali, 1980 Giclee Print by | Art.com
                                        Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 25 of 30
  Logo
                                                                50% OFF Canvas and Wood Mount*
                                                                     ENDS TODAY View Details

   Menu

   Logo
       Ex: 24 X 32, Picasso, Blue Abstract, Kitchen, etc.




                           Call-Us
                               Help
                           Live-Chat
                               Live Chat
                           Favorites
                            Favorites
                           Logout
                            Sign Up

                           |

                               Log In

                           Cart




          I Shall Return', Poster                           No watermark will appear on the actual product.



https://www.art.com/...8104510140-sa-i8571024/i-shall-return-poster-listing-the-victories-of-muhammad-ali-1980.htm?upi=PPSVF3O1ZOP[1/18/2019 9:52:33 AM]
I Shall Return', Poster Listing the Victories of Muhammad Ali, 1980 in 2019 | Products | ... Page 1 of 9
             Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 26 of 30



          Search for easy dinners, fashion, etc.                                                                                        Sign up                Log in




                                                                                                 Visit       Similar ideas

                                          I Shall Return', Poster Listing
                                          the Victories of Muhammad
                                          Ali, 1980 Giclee Print by |
                                          Art.com
                                          January 2019                                                       More information   More information   More information
                                          Giclee Print: I Shall Return', Poster Listing the Victories of
                                          Muhammad Ali, 1980 :

                                           Muhammad Ali    Victorious   Framed Artwork   Giclee Print    
                                          More information
                                                                                                                 Open


                                                   Saved by
                                                                                                         1
                                                   Art.com                                                   More information   More information   More information




     People also love these ideas




                                                                                                                                                                        Privacy




https://co.pinterest.com/pin/56506170311214000/                                                                                                              1/18/2019
Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 27 of 30




                   Exhibit E
Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 28 of 30
Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 29 of 30




                   Exhibit F
                         Case 2:20-cv-06224-JDW Document 1 Filed 12/10/20 Page 30 of 30

                              ali "i shall return" allposters


                             Size All    ColorImagesUsage Rights
                                                           Shopping Type NewsTime                Maps     More               Settings   Tools           Collections   SafeSearch



   douglas macarthur                    chicago bears             muhammad ali             michael jordan           walter payton           victories        mino            mosque



Sponsored




                                                                                                                                                                  View all
Poster: Wake Up!!,               Poster: Art Print:               Framed Poster:                 Poster: Poster:               Music Quote Poster
36x24in.                         Motivational Quot…               Vintage Beverage…              Motivational Post…
$12.99                           $16.99                           $39.95                         $12.99                        $9.15
AllPosters.com                   AllPosters.com                   AllPosters.com                 AllPosters.com                Zazzle
                                                                                                            (5)




Muhammad Ali, 1980 Pri…             Muhammad Ali, 1980' …           Muhammad Ali, 1980 Print W…
walmart.com                         allposters.com · Out of st…     walmart.com · Out of stock




                                                                                                               1100 × 1100




                                                                                                                  Walmart


                                                                                                            I Shall Return', Poster Listing the Victorie…
                                                                                                            Images may be subject to copyright. Learn More
Muhammad Ali, 1980 Print Wall Art ...                 Muhammad Ali, 1980 Print Wall Art ...
walmart.com · Out of stock                            walmart.com · Out of stock
                                                                                                            Related images




                                                                                                            Mpho-Dipalesa Notrem (dipale…
                                                                                                            pinterest.com                       Posters - Chicago Bears Poster…
                                                                                                                                                trainers4me.com
Muhammad Ali, 1980 Print Wall Art ...                 Muhammad Ali, 1980 Print Wall Art ...
walmart.com · Out of stock                            walmart.com
